Case 2:17-cv-07029-JFW-KS Document 64 Filed 04/15/20 Page 1 of 2 Page ID #:664



  1
  2
  3
                                                                      closed
  4
  5
  6
  7
  8                     UNITED STATES DISTRICT COURT
  9                   CENTRAL DISTRICT OF CALIFORNIA
 10                                  Western Division
 11
      BOARD OF TRUSTEES OF THE                  CASE NO. 2:17-cv-07029-JFW-KSx
 12   CEMENT MASONS SOUTHERN
      CALIFORNIA HEALTH AND                     Hon. John F. Walter
 13   WELFARE FUND, et al.,
 14                    Plaintiffs,              AMENDED JUDGMENT
 15   v.
 16   INLAND EMPIRE DEVELOPMENT,
      INC., a California corporation,
 17
                       Defendant.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                      AMENDED JUDGMENT
Case 2:17-cv-07029-JFW-KS Document 64 Filed 04/15/20 Page 2 of 2 Page ID #:665
